DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 06/22/21. Claims 1-6 and 11 have been amended and claims 19-27 have been newly added. The claims have been amended and newly presented which do not relate to the elected subject matter of the magnet fastener embodiment in the requirement of 02/10/21. The claims have been examined as best understood herein.

 Election/Restrictions
Newly submitted claims 25-27 are directed to an embodiment that is independent or distinct from the embodiment originally elected for the following reasons: claims 25-27 detail multiple fasteners along a strap that are associated with an opening in a hat and then attached together to fasten, which is a different fastening embodiment than that elected by Applicant on 02/10/21.
Since applicant has received an action on the merits for the originally presented and elected invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-27 withdrawn from consideration as being directed to a non-elected embodiment.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement filed 06/22/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple fasteners along the strap as required by claims 1, 2, 20 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the there is no support in the specification for the first, second, third, fourth, fifth and/or sixth fastener as required by claims 1, 2, 3, 20 and 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “the second fastener or the third fastener are configured to fasten the detachable strap to the first fastener or to engage with each other to use the detachable strap to secure the hat” as amended into claim 1 and “the fifth fastener and sixth fastener are configured to fasten the detachable strap to the fourth fastener or to engage with each other to user the detachable strap to secure the hat” as amended into claim 2. The only disclosure for the hat fasteners deals with either a magnetic closure which is disclosed and illustrated only as a single fastener on the strap ends and hat sides, a strap with multiple snap fasteners that 

Claims 4 and 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the multiple fasteners on the strap being magnets as amended into claims 1 and 4. The magnetic fastener embodiment is never disclosed with multiple magnets on the strap.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that claims 25-27 are withdrawn from consideration as being directed to a non-elected fastening embodiment. However, the strap having fasteners that extend through an opening in the hat and attaching to themselves is new matter that was not originally disclosed. The closest mention of fasteners on the same body/strap attaching to themselves is associated with the curtain invention and not the hat invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the first and fourth fasteners are located on the hat, since the location mentioned is in reference to the human head and not to the hat structure. Applicant should claim the first and fourth fasteners location based upon the hat structure.

Claim 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant is claiming when mentioning “third fastener” in line 4. There is no antecedent basis for this “third fastener” and it is unclear if this fastener is associated with the strap or the hat. The examiner is interpreting the third fastener to be the fastener on the hat.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 19 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “the position of the first and fourth fasteners on the hat correspond to a location on each temple of the head of the wearer” should include language “configured to”, “adapted to”, “dimensioned to”, or when worn the avoid positively claiming human anatomy.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (US 3,296,582).


 	In regard to claims 11 and 24, Ide teaches wherein the hat consists of one fastener (buckle 16) and wherein the detachable strap is sewn onto the hat on the opposite side of the fastener (see strap 17 sewn at opposite side to buckle and as discussed in column 1, lines 67-71).  

 In regard to claim 20, Ide teaches a hat (see figure) comprising a detachable strap (strap: 17), wherein the detachable strap (17) comprises: a first fastener located at a first position on the detachable strap (eye 18); and a second fastener (another eye 18) located at a second position on the detachable strap proximal to the first fastener (see figure), wherein the second fastener (18) and third fastener (18) are configured to engage to use the detachable strap to secure the hat (eyes 18 and buckle 16 attach to secure hat to user), and wherein the detachable strap is configured to fit under the chin of an infant when attached to the hat  (capable of being placed and worn on an infant’s head as desired).    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richoux (US 5,075,903) in view of Ide (US 3,296,582).
In regard to claim 1, Richoux teaches a hat (headgear: H) comprising a first fastener and a detachable strap (strap 10: attached at 11 and 12: column 4, lines 23-32), wherein the detachable strap comprises a second fastener located thereon (attachment means: 11 or 12: column 4, lines 23-32), wherein the second fastener is configured to fasten the detachable strap 
 However, Richoux fails to teach the strap having a third fastener proximal to the second fastener to engage with the first fastener on the hat. 
 Ide teaches a hat with strap (see figures and strap 17), wherein the strap (17) has multiple fasteners (eyes: 18) along the strap (17) that fasten to the hat to secure the hat to the user (see figure). 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap of Richoux with multiple fasteners as taught by Ide, since the strap of Richoux provided with multiple fasteners would provide a strap for a hat that allows for adjustability to fit multiple head sizes.

 	In regard to claim 2, Richoux teach wherein the hat comprises a fourth fastener positioned on the opposite side of the hat (fourth fastener: 11 or 12: column 4, lines 23-32); and the detachable strap (10) comprises a fifth fastener located at a third positioned at the opposite side of the detachable strap from the second fastener (column 4, lines 23-32); the fifth fastener configured to fasten the detachable strap to the fourth fastener to secure the hat (see figure 1: column 4, lines 23-32).  
 	However, Richoux fails to teach the strap comprising a sixth fastener proximal to the fifth fastener to secure the fourth fastener to secure the hat. 
 	Ide teaches a multiple fasteners on a strap to attach to a fastener on a hat, wherein the fasters are in proximity to each other and attach to the fastener on the hat.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap of Richoux with multiple fasteners as taught by Ide, since the strap of Richoux provided with multiple fasteners would provide a strap for a hat that allows for adjustability to fit multiple head sizes.

 	In regard to claim 3, Richoux teaches wherein the first and fourth fasteners the hat are positioned about 180 degrees apart from one another (attachment means: 11, 12 are on opposite sides of the headgear: see figures 1, 3 and 5).  

 	In regard to claim 19, Richoux teaches wherein the position of the first and fourth fasteners on the hat correspond to a location on each temple of the head of the wearer (see figure 5; column 4, lines 23-32).

In regard to claim 20, Richoux teaches a hat (headgear: H) and a detachable strap (strap 10: attached at 11 and 12: column 4, lines 23-32), wherein the detachable strap comprises a first fastener located thereon (attachment means: 11 or 12: column 4, lines 23-32), the fist fastener is configured to fasten the detachable strap to a third fastener on a hat (column 4, lines 23-32), and wherein the detachable strap (strap: 20) is configured to fit under the chin of an infant when attached to the hat (see figure 5).  
 However, Richoux fails to teach the strap having a second fastener proximal to the first fastener to engage with the third fastener on the hat. 
 Ide teaches a hat with strap (see figures and strap 17), wherein the strap (17) has multiple fasteners (eyes: 18) along the strap (17) that fasten to the hat to secure the hat to the user (see figure). 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap of Richoux with multiple fasteners as taught by Ide, since the strap of Richoux provided with multiple fasteners would provide a strap for a hat that allows for adjustability to fit multiple head sizes.

Claims 4-5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richoux and Ide and in further view of Scheer et al. (US 9,572,386).
 	Richoux and Ide teach an infant hat as described above in claim 1. Richoux teaches the fasteners being Velcro, snap, button, or any other suitable fastening device (see column 4, lines 23-32) and Ide teaches the fasteners being buckles and eyes (see 16 and 18). However, Richoux and Ide fail to teach the fasteners being magnets.
 	In regard to claims 4-5 and 21-22, Scheer et al. teaches an attachment means for garments (column 1, lines 6-7) wherein fasteners comprises a magnet of a first polarity and wherein the complementary fastener comprises a magnet of a second polarity (see figure 4 showing different polarity as + and -), and wherein the first polarity is opposite to the second polarity and wherein one or both of the magnet of first polarity and the magnet of second polarity are coated or sealed with a corrosion-resistant material (column 4, lines 5-16 and column 6, lines 17-21).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fasteners of Richoux and Ide being magnets as taught by Scheer et al., since the fasteners of Richoux and Ide being magnets would provide fasteners that are easy to attach and detach without having to manipulate the fasteners for attachment. Magnet fasteners are included as any other suitable fastening device as stated in Richoux and Scheer et al. (Scheer et al.: column 4, lines 39-46 and Richoux: column 4, lines 23-32).

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richoux and Scheer et al. as applied to claim 4 above, and further in view of Hus (US 2002/0178551).
 	Richoux, Ide and Scheer et al. fail to teach the magnets sealed laminate being specifically a plastic material and plastic is thermoplastic. 

	 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the magnets sealed in a laminate of Richoux, Ide and Scheer being a thermoplastic material as taught by Hsu, since the magnets laminate of Richoux, Ide and Scheer being a thermoplastic material would provide a laminate that seals the magnets and protects them from corrosion, while being flexible and smooth.

Response to Arguments
Applicant's arguments filed 06/22/21 have been fully considered but they are not persuasive. 
Applicant remarks that Richoux fails to teach multiple fasteners located in proximity to each other on a strap end to fasten to a fastener on a hat. 
 The prior art reference to Ide (US 3,296,582) has been brought to the rejection above with Richoux to teach this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. It is noted that the cited prior art to Brown (US D 693,994) is of particular relevance to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732